DETAILED ACTION
 	Claims 1-16 are pending.  This is in response to the application filed on January 7, 2020 which claims priority to a Korean application filed on July 7, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under broadest interpretation, a cluster visualization apparatus is viewed as a virtual machine with software modules such as a state detector, a display and a controller since there are no definition disclosed in the specification.
Claims 2-8 are rejected as being depended to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub 20160156508 (hereinafter Kim)
 	Regarding claim 1, Kim discloses a cluster visualization apparatus comprising: 
 	a state detector configured to obtain state information of a cluster configured with a plurality of boxes (Fig. 1, par. [0043]-[0060] disclose a network controlling apparatus comprise a UI display unit for displaying network information in plurality of cloud centers, a status determination unit and a node sensing unit for sensing one or more nodes (e.g. boxes) connected to the cloud centers for statuses of connection lines among other things);
 	 a display (see UI display unit); and 
 	a controller configured to display a three-dimensional model image configured with a plurality of layers corresponding to a plurality of network layers and to display an image corresponding to each of the plurality of boxes over at least one layer of the plurality of layers, based on the state information (par. [0050] discloses the network. layers of domains of the cloud centers in three-dimension. See also Figs.4-7 and related paragraphs for more discussion in detail).  	Regarding claim 2, Kim discloses wherein the image corresponding to each of the plurality of boxes passes through a layer corresponding to a network layer with which each of the plurality of boxes is associated (same citation presented in claim 1 rejection. Also, see Fig. 4 for example of a cloud center comprises a plurality of nodes with connection status indicators between domain levels).  	Regarding claim 3, Kim discloses wherein the plurality of boxes includes a physical box and a logical box, and wherein the logical box includes at least one of a virtual machine and a container (Kim discloses a node can be a physical or virtual machine. Hence, a container can be viewed as either the virtual node or the physical node).  	Regarding claim 5, Kim discloses wherein the image corresponding to each of the plurality of boxes is a three-dimensional image, and wherein the area or diameter of the cross-section of the three-dimensional image corresponds to a size of a resource of each of the plurality of boxes (Fig. 4, par. [0066] discloses “If the amount of resources of a specific domain occupied by a center differs from the amount of resources of the other domains, only a division line 74 corresponding to the specific domain may be differently displayed to distinctively display the amount of resources of the domain. In FIG. 4, the enlarged domain 75 having a larger amount of resources is indicated over a large area by the division line 74 compared to the other domains”). 
Regarding claim 6, Kim discloses wherein the controller displays information on a use of the plurality of boxes on the three-dimensional model image (nodes are shown for connection status).  	Regarding claim 7, Kim discloses wherein the controller displays an image corresponding to a first layer of the plurality of layers, wherein the first layer corresponds to a first network layer of the plurality of network layers, wherein the image corresponding to the first layer includes at least one of a UI indicating one or more boxes associated with the first network layer, a use of the one or more boxes, network connection information of the one or more boxes, and information on a firewall of the first network layer and information on a connection point of the first network layer (see rejections for claims 1 and 6). 
	Regarding claim 8, Kim discloses wherein the controller displays an image corresponding to a first layer of the plurality of layers and displays security levels of one or more boxes associated with a first network layer in a contour line on the image corresponding to the first layer, and wherein the first layer corresponds to the first network layer of the plurality of network layers (par. [0068]-[0069] disclose “A connection line 64 connecting the nodes may be expressed on the UI provided by the UI display unit 6 in a specific manner. If the nodes are virtualized nodes, the corresponding connection line 64 (see FIG. 5) may be indicated with a dotted line by the virtualization module 32. The visualization determination unit 4 may provide a semi-transparent area 80. The semi-transparent area 80 may indicate that an accessor seeing a specific UI can see the inside of the area but cannot control the area. This area may be used when different services are provided according to classes of the users. In FIG. 4, the inside of the layer of L5 70 can be seen but cannot be controlled”).  	Regarding claim 9, Kim discloses a method for operating a cluster visualization apparatus comprising: obtaining state information of a cluster configured with a plurality of boxes; displaying a three-dimensional model image configured with a plurality of layers corresponding to a plurality of network layers, based on the state information; and displaying an image corresponding to each of the plurality of boxes over at least one layer of the plurality of layers. See claim 1 rejection. 	Regarding claims 10-11, the claims are rejected in views of claims 2-3 rejections.	Regarding claims 13-16, the claims are rejected in views of claims 5-8 rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  PG Pub 20170277173 (hereinafter Bonomi)
Regarding claim 4, Kim discloses the image can be three dimensional but not inherently apparent that it is a truncated cone since all the drawings shown in 2-D dimension. However, providing information between nodes which is illustrated in a cone shape is known in the art. For example, Bonomi discloses “…a sensing process…include establishing a monitoring process for the sensing process and the physical production process…a first master fog node communicatively coupled to the first, second, third and fourth fog nodes and collectively forming a first computing cluster is also included along with establishing an operating system on the first, second, third, fourth and first master fog nodes… sharing processing responsibilities for the physical production, sensing, monitoring, managing and planning processes…” where information is illustrated in a pyramid shape (Summary, Fig. 4 and par. [0141]-[0142]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Kim with Bonomi to further teach the three-dimension of Kim can comprise a cone shape in the not-shown dimension. One would have done so to arrive at the claimed invention with reasonable expectation of success.

Regarding claim 12, the claim is rejected in view of claim 1 rejection.
Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432